Citation Nr: 0518709	
Decision Date: 07/11/05    Archive Date: 07/20/05

DOCKET NO.  04-04 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an effective date prior to May 6, 1998, 
for the award of service connection for chronic low back 
strain.

2.  Entitlement to an initial rating in excess of 40 percent 
for service-connected chronic low back strain.

3.  Entitlement to service connection for spondylolisthesis 
of L5-S1.


REPRESENTATION

Veteran represented by:	Darla Lilley, Attorney at Law


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1953 to 
September 1956 and from July 1961 to July 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

The Board observes that the veteran's attorney has submitted 
arguments that the evidence of record supports entitlement to 
individual unemployability due to service-connected 
disabilities (TDIU).  Such issue is referred to the RO for 
appropriate action.

The issues of entitlement to an initial rating in excess of 
40 percent for service-connected chronic low back strain and 
entitlement to service connection for spondylolisthesis of 
L5-S1 will be addressed in the Remand section.


FINDINGS OF FACT

1.  In a final decision dated in October 1976, the Board 
denied the veteran's claim of entitlement to service 
connection for a back disorder. 

2.  Following the final disallowance in October 1976, an 
application to reopen the veteran's claim of entitlement to 
service connection for back problems as a secondary condition 
was first received on May 16, 1997. 


CONCLUSIONS OF LAW

The requirements for an effective date of May 16, 1997, for 
the grant of service connection for chronic low back strain 
have been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the VCAA was enacted.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted, which were also made 
effective November 9, 2000, for the most part.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.159).  The intended effect of the implementing regulations 
was to establish clear guidelines consistent with the intent 
of Congress regarding the timing and scope of assistance VA 
will provide to claimants who file a claim for benefits.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004) (Pelegrini II).  The Board observes that 
the veteran filed his application to reopen his claim of 
entitlement to service connection for a back disability in 
May 1997 and submitted additional documentation in support of 
such claim in May 1998, prior to the enactment of the VCAA.  
The initial unfavorable decisions were issued in November 
1997 and February 1999, also before the enactment of the 
VCAA.  In Pelegrini II, the Court clarified that where notice 
was not mandated at the time of the initial RO decision it 
was not error to provide remedial notice after such initial 
decision.  See id. at 120-123.  The Court set out that the 
claimant need only be provided VCAA notice and an appropriate 
amount of time to respond, followed by proper subsequent VA 
process.  See Pelegrini II at 120-123; see also 38 C.F.R. § 
20.1102 (2004) (harmless error); Bernard v. Brown, 4 Vet. 
App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  In 
this case, the Board reopened the veteran's claim of 
entitlement to service connection for a low back disability 
in a June 2001 decision.  Thereafter, VCAA notice pertinent 
to the veteran's service connection claim was provided in 
July 2001.  Subsequently, the service connection claim was 
readjudicated in a December 2002 rating decision and service 
connection for a chronic low back strain was granted, 
evaluated as 20 percent disabling, effective May 6, 1998.   

With respect to the duty to notify, in July 2001, the RO sent 
the veteran a letter explaining his role in the claims 
process and asking him to submit certain information.  In 
accordance with the requirements of the VCAA, the letter 
informed the veteran what evidence and information VA would 
be obtaining.  The veteran was advised that VA would help him 
obtain medical records, employment records, or records from 
other Federal agencies.  However, the letter indicated that 
the veteran must provide enough identifying information about 
the records.  Also, the veteran was advised that it was still 
his responsibility to support his claim with appropriate 
evidence.  The veteran was informed that in order to 
substantiate his claim for service connection, evidence of a 
current disability and a nexus between such and service was 
necessary.  Also, the veteran was advised that he could help 
with his claim by identifying all treatment records, VA and 
non-VA, for his low back condition.  He was informed that if 
there are private medical records available, he should 
complete, sign, and return VA Form 21-4142, Authorization for 
Release of Information, and the RO would request such 
records.  

The Board observes that the July 2001letter did not 
specifically contain the "fourth element."  However, the 
Board finds that he was otherwise fully notified of the need 
to give to VA any evidence pertaining to his claim.  In this 
regard, the December 2002 rating decision and December 2003 
statement of the case informed the veteran of the applicable 
regulations, to include 38 C.F.R. § 3.400, the regulation 
governing effective dates, and the reasons his claim had been 
denied.  The December 2003 statement of the case also 
included a recitation of the procedural history of the 
veteran's claim, the actions taken by the RO, the evidence 
received, and the relevant laws and regulations, to include 
VA's duties to assist under 38 C.F.R. § 3.159, with reference 
to the relevant VCAA cites in the United States Code.  

Following the December 2002 rating decision granting service 
connection for chronic low back strain, the veteran submitted 
a notice of disagreement as to the assigned effective date.  
In an opinion, VA's General Counsel considered the question 
of whether VA must notify a claimant via a VCAA letter of the 
information and evidence necessary to substantiate an issue 
first raised in a notice of disagreement submitted in 
response to VA's notice of its decision on a claim for which 
VA has already notified the claimant of the information and 
evidence necessary to substantiate the claim.  The General 
Counsel held as follows:

Under 38 U.S.C. § 5103(a), VA, upon receipt of a 
complete or substantially complete application, must 
notify the claimant of the information and evidence 
necessary to substantiate the claim for benefits.  Under 
38 U.S.C. § 7105(d), upon receipt of a notice of 
disagreement in response to a decision on a claim, the 
"agency of original jurisdiction" must take 
development or review action it deems proper under 
applicable regulations and issue a statement of the case 
if the action does not resolve the disagreement either 
by grant of the benefits sought or withdrawal of the 
notice of disagreement.  If, in response to notice of 
its decision on a claim for which VA has already given 
the § 5103 notice, VA receives a notice of disagreement 
that raises a new issue, § 7105(d) requires VA to take 
proper action and issue a statement of the case if the 
disagreement is not resolved, but § 5103 does not 
require VA to provide notice of the information and 
evidence necessary to substantiate the newly raised 
issue. 

See VAOPGCPREC 8-03 (December 22, 2003).  This General 
Counsel opinion is binding on the Board.  38 U.S.C.A. 
§ 7104(c) (West 2002); 38 C.F.R. § 14.507 (2004).  The Board 
finds that, in the veteran's case, under the holding in 
VAOPGCPREC 8-03, further notice from VA to the veteran is not 
required with regard to his claim for an earlier effective 
date discussed herein because documents issued to the 
veteran, to include the July 2001 letter, the December 2002 
rating decision, and December 2003 statement of the case, 
provided notice sufficient to enable him to prepare and 
present argument directly pertinent to his appeal.  

Pertinent to the duty to assist, the veteran's argument on 
appeal is limited to his interpretation of governing legal 
authority.  As such, all relevant information and evidence is 
already contained in the claims file.  There is no 
outstanding information or evidence that would help 
substantiate the veteran's claim.  Moreover, the Board herein 
grants an earlier effective date of May 16, 1997.  In the 
circumstances of this case, because the RO provided the 
veteran with all required notice relevant to his claim, there 
is no outstanding relevant evidence, and an earlier effective 
date is granted herein, the Board finds that there is no 
prejudice in proceeding with the claim at this time.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); cf. Sutton 
v. Brown, 9 Vet. App. 553, 567 (1996).

Effective Date Claim

In a final decision dated in October 1976, see 38 U.S.C. 
§ 4004(b) (1970); 38 C.F.R. § 19.104 (1976), the Board denied 
service connection for a back disorder.  Thereafter, on May 
16, 1997, the veteran submitted a claim for service 
connection for back problems as a secondary condition.  In a 
November 1997 rating decision, service connection was denied 
for spondylolisthesis of L5-S1 as there was no evidence that 
such disability was caused by service-connected left os 
calcis.  Thereafter, in May 1998, the veteran submitted 
relevant medical evidence in support of his claim for service 
connection for a back disorder and in June 1998, he argued 
that he was entitled to service connection for a back 
disability, which had been diagnosed as spondylolisthesis.  
The Board finds that the submission of medical records in May 
1998 and the argument presented in June 1998 constitute a 
notice of disagreement as to the denial of service connection 
for a back disability as such can reasonably be construed as 
disagreement with the unfavorable determination and such were 
received within a year from the date that the RO mailed the 
notice of the determination to him.  See 38 C.F.R. §§ 20.201, 
20.302 (2004).  As such, the November 1997 rating decision is 
not final and, following the Board's denial in October 1976, 
the veteran's application to reopen his claim of entitlement 
to service connection for a back disorder was first received 
on May 16, 1997.  

Under 38 C.F.R. § 3.400(q)(1)(ii), the effective date based 
on new and material evidence other than service department 
records received after the final disallowance is the date of 
receipt of the new claim or the date entitlement arose, 
whichever is later.  Under 38 C.F.R. § 3.400(r), the 
effective date based on a reopened claim is the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  

Based on the above-stated facts and regulations, the Board 
finds that the correct date for the grant of service 
connection for chronic low back strain is May 16, 1997, the 
date the veteran's application to reopen his claim of 
entitlement to service connection for back problems was first 
received following the Board's final October 1976 denial.  
For the sake of completeness, the Board finds that the 
veteran is not entitled to an effective date prior to May 16, 
1997, as there is no record of an application to reopen his 
claim of entitlement to service connection for a back 
disorder prior to such date.  See 38 C.F.R. § 
3.400(q)(1)(ii); (r).  


ORDER

An effective date of May 16, 1997, for the award of service 
connection for chronic low back strain is granted. 


REMAND

?	The issue of entitlement to an initial rating in excess 
of 40 percent for service-connected chronic low back 
strain is remanded for the assignment of an initial 
rating for the period from May 16, 1997, to May 5, 1998.
?	The issue of entitlement to service connection for 
spondylolisthesis of L5-S1 is remanded for the issuance 
of a statement of the case.

Pertinent to the veteran's initial rating claim, he is 
currently service-connected for chronic low back strain, 
evaluated as 40 percent disabling, effective May 6, 1998.  As 
the Board herein granted an earlier effective date of May 16, 
1997, this issue must be remanded for the assignment of an 
initial rating for the period from May 16, 1997, to May 5, 
1998.  

Regarding the veteran's claim of entitlement to service 
connection for spondylolisthesis of L5-S1, a November 1997 
rating decision denied the veteran's claim of entitlement to 
service connection for such disability.  Thereafter, the 
veteran submitted medical evidence in May 1998 and additional 
argument in June 1998.  Such have been construed as a notice 
of disagreement.  When there has been an initial RO 
adjudication of a claim and a notice of disagreement as to 
its denial, the claimant is entitled to a statement of the 
case.  See 38 C.F.R. § 19.26 (2004).  Thus, remand for 
issuance of a statement of the case on this issue is 
necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).  
However, this issue will be returned to the Board after 
issuance of the statement of the case only if perfected by 
the filing of a timely substantive appeal.  See Smallwood v. 
Brown, 10 Vet. App. 93, 97 (1997). 

Accordingly, this case is REMANDED for the following:

1.  A statement of the case, containing 
all applicable laws and regulations, on 
the issue of entitlement to service 
connection for spondylolisthesis of L5-S1 
must be issued.  The veteran should be 
advised of the time period in which to 
perfect his appeal.  Only if the 
veteran's appeal as to this issue is 
perfected within the applicable time 
period, then it should return to the 
Board for appellate review.

2.  A initial rating for the veteran's 
service-connected chronic low back strain 
should be assigned for the period from 
May 16, 1997, to May 5, 1998.

3.  After completing the above, the RO 
should re-adjudicate the veteran's 
initial rating claim based on the 
entirety of the evidence, with 
consideration as to the propriety of 
staged ratings, pursuant to Fenderson v. 
West, 12 Vet. App. 119 (1999).  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, he and his 
attorney should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	G. H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


